Exhibit 10.87

ASTORIA FINANCIAL CORPORATION   ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION ONE
ASTORIA FEDERAL PLAZA   ONE ASTORIA FEDERAL PLAZA LAKE SUCCESS, NEW YORK
11042-1085   LAKE SUCCESS, NEW YORK 11042-1085

 



December 27, 2011

 

HAND DELIVERED

 

[Officer Name and Address]

 



Re:Employment Agreements with Astoria Financial Corporation and Astoria Federal
Savings and Loan Association

 

Dear Mr. [Officer Name]:

Reference is made to the Amended and Restated Employment Agreement made and
entered into as of January 1, 2009 by and between Astoria Financial Corporation
(the “Company”) and you, as amended by Amendment No. 01 to Amended and Restated
Employment Agreement made and entered into as of April 21, 2010 between the
Company and you (such Amended and Restated Employment Agreement, as further
amended, the “Company Agreement”) and the Amended and Restated Employment
Agreement made and entered into as of January 1, 2009 by and between Astoria
Federal Savings and Loan Association (the “Association”) and you, as amended by
Amendment No. 01 to Amended and Restated Employment Agreement made and entered
into as of April 21, 2010 between the Association and you (such Amended and
Restated Employment Agreement, as further amended, the “Association Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Company Agreement and/or the Association Agreement, as
applicable. You are hereby notified that:

 

(a) In accordance with section 2(b) of the Company Agreement, the Company elects
not to extend the Employment Period any further. Consequently, the Employment
Period under the Company Agreement will end on the day before the third
anniversary of the Effective Date of this Notice (as hereinafter defined).

 

(b) In accordance with section 2 of the Association Employment Agreement, the
Association's Board of Directors has considered, but does not intend to
authorize, further extensions of the Employment Period beyond December 31, 2013.
Consequently, the Employment Period under the Association Agreement will end on
December 31, 2013.

 

 

 

 

The Effective Date of this Notice is December 31, 2011.

 

Kindly acknowledge receipt of this notice by signing where indicated on the
enclosed copy of this letter and returning it to Alan P. Eggleston, Executive
Vice President, Secretary and General Counsel.

 

Please refer questions regarding this notice to Alan P. Eggleston, Executive
Vice President, Secretary and General Counsel.

 

Very truly yours,

ASTORIA FINANCIAL CORPORATION

By _________________________

Name: Alan P. Eggleston

Title:Executive Vice President, Secretary and General Counsel



ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION

 

By _________________________

Name: Alan P. Eggleston

Title: Executive Vice President, Secretary and General Counsel



Receipt Acknowledged:

 

_______________________

Date: ___________



 

 

